Case 9:18-cr-80166-DMM Document 60 Entered on FLSD Docket 03/14/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-CR-80166-DMM

UNITED STATES OF AMERICA

Plaintiff,

Vv.

NICHOLAS WUKOSON,
Defendant.

MOTION TO ALLOW DEFENSE THE USE OF A COMPUTER DURING TRIAL
COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned
counsel, who respectfully requests that this Honorable Court enter an Order, allowing the
Defense the use of a Laptop Computer during the Trial set to take place on March 25", 2019, to

utilize same for audio visual displays and the review of discovery.

WHEREFORE undersigned counsel requests this Honorable Court enter and Order

permitting the defense to bring a computer into the Courtroom for this purpose.

Dated: March 14, 2019
Respectfully submitted,

Michael B. Cohen, Esq.
WV ichael A (~~
Michael B. Cohen, Esq.
Attorney for Defendant Nicholas Wukoson
Florida Bar No: 210196
6400 North Andrews Ave., Ste 505
Fort Lauderdale, Florida 33309
Ph (954) 928-0059

Email: Mcohenlaw@aol.com
